552 F.2d 735
UNITED STATES of America, Appellant,v.Thomas W. DONOVAN et al., Appellees.
No. 74-1553.
United States Court of Appeals,Sixth Circuit.
Argued Oct. 10, 1974.Decided April 8, 1977.

Frederick M. Coleman, U. S. Atty., Cleveland, Ohio, Marc P. Richman, Edwin J. Gale, Shirley Baccus-Lobel, Atty., Appellate Section, Crim. Div., Dept. of Justice, Washington, D. C., for appellant.
Carmen A. Policy, Youngstown, Ohio, Robert W. Ent, Cincinnati, Ohio, Christopher F. Nardi, Cleveland, Ohio, Bradford M. Gearinger, Akron, Ohio, for appellees.
Before PHILLIPS, Chief Judge, ENGEL, Circuit Judge, and CECIL, Senior Circuit Judge.
PER CURIAM.


1
On March 17, 1975, this court rendered an opinion affirming the order of the District Court suppressing certain evidence.  513 F.2d 337.


2
On January 18, 1977, the Supreme Court reversed the decision of this court and remanded the case for further proceedings in conformity with the opinion of that Court.  --- U.S. ----, 97 S.Ct. 658, 50 L.Ed.2d 652.


3
Accordingly, the order of the District Court suppressing evidence is reversed and the case is remanded to the District Court for further proceedings in conformity with the decision of the Supreme Court.